Name: Commission Regulation (EEC) No 1882/90 of 3 July 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 7. 90 Official Journal of the European Communities No L 171 / 13 COMMISSION REGULATION (EEC) No 1882/90 of 3 July 1990 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1823/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1775/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1823/90 Q ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (9) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 4 July 1990 to take into account the application of the system of maximum guaranteed quantities for colza and rape seed for this marketing year. Article 2 This Regulation shall enter into force on 4 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 280, 29 . 9 . 1989, p. 2. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 163, 29 . 6 . 1990, p. 9 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . (6) OJ No L 197, 26 . 7 . 1988 , p. 10 . 0 OJ No L 167, 30 . 6 . 1990, p. 63 . (8) OJ No L 266, 28 . 9 . 1983, p. 1 . O OJ No L 53, 1 . 3 . 1986, p. 47. O OJ No L 183, 3 . 7. 1987, p . 18 . 4. 7. 90No L 171 / 14 Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 7 (') 1st period 8 (') 2nd period 9 (') 3rd period 10 o 4th period 11 (1) 5th period 12 (') 1 . Gross aids (ECU) : l I  Spain 1,750 1,750 1,750 1,750 1,750 1,750  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 24,874 24,907 24,985 25,256 24,376 24,654 2. Final aids : I \ l (a) Seed harvested and processed in : I  Federal Republic of Germany l (DM) 58,23 58,31 58,49 59,14 57,08 57,87  Netherlands (Fl) 65,61 65,70 65,91 66,62 64,30 65,19  BLEU (Bfrs/Lfrs) 1 201,09 1 202,68 1 206,45 1 219,54 1 177,04 1 190,47  France (FF) 195,31 195,57 196,18 198,31 191,40 193,58  Denmark (Dkr) 222,13 222,42 223,12 225,54 217,68 220,16  Ireland ( £ Irl) 21,737 21,766 21,834 22,071 21,302 21,538  United Kingdom ( £) 18,983 19,010 19,047 19,237 18,510 18,625  Italy (Lit) 43 571 43 629 43 765 44 240 42 699 43 186  Greece (Dr) 5 242,59 5 241,37 5 231,87 5 262,35 5 050,92 5 004,16 (b) Seed harvested in Spain and \ IlIl processed : \\  in Spain (Pta) 267,57 267,57 267,57 267,57 267,57 267,57  in another Member State (Pta) 3 684,92 3 689,68 3 696,72 3 729,58 3 603,69 3 630,33 (c) Seed harvested in Portugal and I || \ processed : Il  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 444,06 5 450,86 5 463,98 5 506,60 5 323,75 5 339,42 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 4. 7 . 90 No L 171 /15Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 7 0 1st period *0 2nd period 9 (') 3rd period 10 0 4th period 11 (') 5th period 12 (') 1 . Gross aids (ECU) :  Spain 4,250 4,250 4,250 4,250 4,250 4,250  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 27,374 27,407 27,485 27,756 26,876 27,154 2. Final aids : \ (a) Seed harvested and processed in : |  Federal Republic of Germany (DM) 64,09 64,16 64,35 64,99 62,93 63,72  Netherlands (Fl) 72,21 72,30 72,50 73,22 70,89 71,79  BLEU (Bfrs/Lfrs) 1 321,81 1 323,40 1 327,17 1 340,25 1 297,76 1 311,18  France (FF) 214,94 215,20 215,81 217,94 211,03 213,21  Denmark (Dkr) 244,45 244,75 245,44 247,86 240,00 242,49  Ireland ( £ Irl) 23,922 23,951 24,019 24,256 23,487 23,722  United Kingdom ( £) 20,932 20,959 20,996 21,186 20,459 20,574  Italy (Lit) 47 950 48 008 48 145 48 619 47 078 47 565  Greece (Dr) 5 785,95 5 784,73 5 775,23 5 805,70 5 594,28 5 547,52 (b) Seed harvested in Spain and processed : |1 \ II  in Spain (Pta) 649,81 649,81 649,81 649,81 649,81 649,81  in another Member State (Pta) 4 067,16 . 4 071,92 4 078,96 4111,82 3 985,93 4 012,57 (c) Seed harvested in Portugal and |||\ Il processed : l  in Portugal (Esc) 517,26 517,26 517,26 517,26 517,26 517,26  in another Member State (Esc) 5 961,31 5 968,12 5 981,23 6 023,85 5 841,00 5 856,68 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 171 / 16 Official Journal of the European Communities 4. 7. 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current7 1st period8 (') 2nd period9 (') 3rd period10 o 4th period11 (1) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 6,890 0,000 36,981 8,600 0,000 32,270 8,600 0,000 32,402 8,600 0,000 32,674 8,600 0,000 33,006 2. Final aids : l \ (a) Seed harvested and processed in (2) : \ \ I  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 87,57 97,55 1 785,70 282,72 330,24 31,467 24,698 62 213 6 618,74 75,55 85,12 1 558,22 253,38 288,17 28,201 24,678 56 526 6811,14 75,86 85,47 1 564,59 254,41 289,35 28,316 24,754 56 758 6 809,30 76,51 86,19 1 577,73 256,55 291,78 28,554 24,939 57 234 6 834,20 77,28 87,06 1 593,76 259,16 294,75 28,844 25,199 57816 6 907,15 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 4 737,78 1 314,91 4 314,47 1 314,91 4 328,44 1 314,91 4 360,11 1 314,91 4 410,53 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 8 206,27 8 026,91 0,00 7 596,75 7 430,71 0,00 7 621,08 7 454,51 0,00 7 662,71 7 495,23 0,00 7 732,96 7 563,95 3 . Compensatory aids :  in Spain (Pta) 4 712,39 4 288,67 4 302,64 4 333,90 4 384,32 4. Special aid :  in Portugal (Esc) 8 026,91 7 430,71 7 454,51 7 495,23 7 563,95 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 DM 2,063410 2,059610 2,055800 2,052400 2,052400 2,043290 Fl 2,320770 2,316800 2,312870 2,309280 2,309280 2,299090 Bfrs/Lfrs 42,302699 42,286100 42,261300 42,230200 42,230200 42,121300 FF 6,926960 6,924570 6,922210 6,920750 6,920750 6,915820 Dkr 7,843170 7,846190 7,846540 7,846820 7,846820 7,844770 £Irl 0,768926 0,769133 0,769702 0,770118 0,770118 0,773249 £ 0,711185 0,713850 0,716595 0,718829 0,718829 0,725707 Lit 1 511,20 1 512,26 1513,37 1 514,44 1 514,44 1 517,39 Dr 201,66800 203,30600 205,28400 207,6800ft 207,68000 214,97800 Esc 180,88500 181,34900 181,99400 182,93200 182,93200 185,63800 Pta 126,88200 127,34500 127,78400 128,19500 128,19500 129,12500